IN THE COMMONWEALTH COURT OF PENNSYLVANIA


P&R Beverage, Inc.,                     :
                 Petitioner             :
                                        :
              v.                        :   No. 1395 C.D. 2018
                                        :
Pennsylvania Liquor Control Board,      :
                 Respondent             :


                                   ORDER

              AND NOW, this 23rd day October, 2019, it is hereby ORDERED as
follows:
              (1)   The opinion in the above matter, filed August 23, 2019, is
hereby AMENDED as shown in the highlighted language of the attached opinion.
              (2)   The opinion in the above matter shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported as amended by
this Order.
                                  _____________________________________
                                  MARY HANNAH LEAVITT, President Judge